—In an action to recover damages for personal injuries, the defendant New York City Housing Authority appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated August 29, 1991, which granted the plaintiff’s motion for leave to serve it with a late notice of claim.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, including the fact that the appellant received actual notice of the plaintiff’s claim within a reasonable time after expiration of the statutory 90-day period, the Supreme Court did not improvidently exercise its discretion in granting the plaintiff’s motion for leave to serve a late notice of claim upon the appellant. Mangano, P. J., Balletta, Santucci and Hart, JJ., concur.